Citation Nr: 1224314	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  08-36 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1979 until she retired in February 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The matter of service connection for a left knee disability (on de novo review) is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if action on her part is required. 


FINDINGS OF FACT

1.  An unappealed June 1999 rating decision denied the Veteran's claim of service connection for a left knee disability based essentially on a finding that such disability was not shown.  

2.  Evidence received since the June 1999 rating decision includes private treatment reports showing that the Veteran has a left knee disability; it relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability, and raises a reasonable possibility of substantiating such claim.

3.  A right knee disability was not manifested in service, and the preponderance of the evidence is against a finding that any current right knee disability is related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of service connection for a left knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as this decision reopens the claim for service connection for a left knee disability any Kent notice deficiency as to the claim is harmless.

Regarding service connection for a right knee disability, the Veteran was advised of VA's duties to notify and assist in the development of her claim prior to its initial adjudication.  October 2007 and January 2008 letters explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  She has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO did not arrange for a VA examination/opinion as to the claim of service connection for a right knee disability because such was not necessary.  Absent any competent evidence suggesting that a right knee disability might be associated to service, an examination to secure a medical nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B.  Legal Criteria, Factual Background, and Analysis

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Claim to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A June 1999 rating decision denied the Veteran's claim of service connection for a left knee disability essentially based on a finding that such disability was not shown.  She did not appeal that decision, and it became final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the June 1999 rating decision included: service treatment records, which noted the Veteran tripped on a parachute and complained of left knee pain for five days; and a May 1999 report of VA examination that noted a left knee pain complaint in service, but found no left knee pathology.  

Pertinent evidence received since the June 1999 rating decision includes: a February 2008 private treatment report showing various left knee pathology.  A statement from the Veteran relates that she spent sixteen of her twenty years in service packing cargo parachutes, which required squatting or kneeling on the floor (which she alleges was an etiological factor for her knee disability).  

As the claim was previously denied based essentially on a finding that a left knee disability was not shown; for evidence received since the June 1999 rating decision to be new and material in this matter, it must relate to that unestablished fact (i.e. it must show/suggest that the Veteran has a left knee disability that is or may be related to her service).

As the evidence received since the June 1999 rating decision includes private treatment reports that show diagnoses of a left knee disability, there is new evidence that relates to the unestablished fact necessary to substantiate the claim of service connection for left knee disability.  Because the Veteran had left knee complaints in service, this evidence raises a reasonable possibility of substantiating the claim of service connection for a left knee disability.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds the additional evidence received is new and material, and that the claim of service connection for left knee disability must be reopened.  De novo consideration of the claim is addressed in the remand below.

Service Connection

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A disorder may also be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran relates that her military occupational specialty (MOS) was fabrication and parachute specialist, which involved  packing parachutes, (on the floor, requiring squatting or kneeling); she relates her current right knee disability to such activity.  

The veteran's service treatment records are silent for complaints, findings, treatment, or diagnosis relating to her right knee; a right knee disability was not shown in service.  On May 1999 VA examination (3 months after separation from service) no complaints pertaining to the right knee were noted; on physical examination the lower extremities were found to be normal.  

A May 2007 VA outpatient treatment report notes that the Veteran presented for evaluation of a left lower extremity injury 2 days prior, and reported at that time that her right knee had been giving out for years.  The assessment was right knee instability, possible meniscus tear.  

On November 2007 private examination by Dr. W.J.E., the Veteran had a normal gait and good range of knee motion; there was no diagnosis of a right knee disorder.
December 2007 X-rays of the right knee were interpreted as essentially normal.  There was anatomic alignment, and no fracture, dislocation, significant joint space or other discrete bony abnormality.  A February 2008 right knee MRI revealed a small joint effusion, full thickness cartilage fissuring of the medical aspect of the trochlea and findings suggesting chondromalacia of the patella, and mild soft tissue thickening in the region of the intercondylar notch suggesting synovitis.  

On February 2008 private follow-up for both knees, the assessments were medial meniscal tear, lateral meniscal tear, chondromalacia, medial femoral condyle/lateral femoral condyle/patellofemoral, medial collateral ligament sprain, degenerative joint disease patellofemoral, knees effusion, patella dislocation, bilateral synovitis, and right knee patellofemoral chondromalacia. 

In a July 2008 statement the Veteran noted that she had surgery on her right knee in July 2008.  She stated that her job in the Air Force caused wear and tear on her knees because the work done to the parachute required squatting or kneeling on the floor, and she performed that duty for twenty years, even when she was assigned to "personnel parachutes."

To the extent that the Veteran may be claiming she has had right knee symptoms since service, the Board has weighed such statements (as to continuity of symptomatology) against the absence of documented complaints or treatment for a right knee disability in service and not until approximately 8 years after service, and find her recollection of such symptoms experienced (right knee giving out), made in connection with a claim for compensation are  self-serving, and not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Significantly, no complaints or findings pertaining to a right knee disability are noted in the STRs.  The factual data probative in the matter (e.g., a VA examination in May 1999, the same year of her separation from service when no right knee complaints were noted, and the lower extremities were found to be normal) tend to contradict, and not support her claim.  The first clinical evidence of a problem with her right knee is 8 years after service, when a possible meniscus tear (suggestive of intercurrent injury) was noted.  Consequently, service connection for a right knee disability on the basis that such disability became manifest in service and persisted, is not warranted.

What remains then is the question of whether, in the absence of continuity of symptoms first manifested in service, the Veteran's current right knee disability may somehow otherwise be related to her remote service.  That is a question that is inherently medical in nature and not capable of resolution through lay observation.  The Veteran has not demonstrated that she has any medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."); see also Davidson, 581 F.3d at 1316.  Further, the Veteran has not presented any medical opinion or treatise evidence supporting that her right knee disability is (or may be) related to her service.  Without any evidence relating the Veteran's current right knee disability to an event, injury, or disease in service, service connection for such disability is not warranted.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a right knee disability; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied. 


ORDER

The appeal seeking to reopen a claim of service connection for a left knee disability is granted.

Service connection for a right knee disability is denied.


REMAND

Regarding de novo review, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to her claim.  See 38 C.F.R. § 3.159.

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran alleges that her current left knee disability resulted from many years of squatting and kneeling while packing cargo parachutes on the floor in service.  A May 1986 service record also notes she complained of left knee pain for five days after tripping on a parachute.  Consequently, there is a medical question presented that must be resolved for a proper adjudication of this service connection claim.  An examination to determine the likely etiology of the Veteran's left knee disability is necessary.

Furthermore, any outstanding private (and updated VA, which are constructively of record) treatment records may contain evidence pertinent to the matter on appeal, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of complete updated clinical records of all VA treatment the Veteran has received for her left knee since July 2008.  

She should also be asked to identify (and provide releases for VA to secure records from) all private providers of treatment and evaluation she has received for her left knee since service.  The RO should secure for the record copies of the complete clinical records from all providers identified.  

2.  The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of her left knee disability.  The examiner must review the Veteran's claims file (to include this remand) in conjunction with the examination.  Following examination of the Veteran and review of her pertinent medical history the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each left knee disability found.  

(b) As to each left knee disability entity diagnosed, please opine whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active service (to include her knee injury therein, and her activities packing parachutes).  

The examiner must explain the rationale for all opinions.  

3.  The RO should then re-adjudicate (on de novo review) the claim of service connection for a left knee disability.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


